Citation Nr: 0901504	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to April 1955 and from April 1957 to April 1973.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that increased the evaluation assigned for the lumbar 
spine disorder to 100 percent disabling effective from March 
15, 2005 to September 30 2005 based on surgical treatment 
necessitating convalescence and assigned a 20 percent rating 
from October 1, 2005.  In a May 2006 notice of disagreement, 
the veteran indicated that the 100 percent rating should not 
have ended until November 26, 2005 and that he subsequently 
was entitled to a higher than 20 percent disability rating.  
He only perfected his appeal in regards to entitlement to a 
rating in excess of 20 percent for a lumbar spine disorder 
and that is the only matter before the Board.  On his March 
2007 Form 9, the veteran requested a hearing before a member 
of the Board, he subsequently withdrew that hearing request 
in March 2007.  

The evidence of record (see August 2006 and May 2007 VA 
examinations) suggested that the veteran's low back 
disability had neurological manifestations.  Under the 
revised regulations that address the spine, neurological 
manifestations are separately rated disabilities.  This 
matter has not been addressed by the RO; it is referred to 
the RO for further action.  Also, in a December 2008 informal 
hearing presentation, the veteran's representative raised a 
claim seeking entitlement to a total disability rating based 
on individual unemployability.  This matter is not before the 
Board and is referred to the RO for further action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

The veteran's lumbar spine disorder was manifested by forward 
flexion greater than 30 degrees but not greater than 60 
degrees; forward flexion of the thoracolumbar spine only to 
30 degrees or less, incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, and ankylosis of the spine were 
not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service-
connected lumbar spine disorder is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5237, 5238, 5241, 5242 and 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By letters dated in July 2005 (prior to the rating decision 
on appeal) and August 2008, the veteran was provided notice 
of evidence needed to support his claim and advised him of 
his and VA's responsibilities in the development of the 
claim.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), an April 2006 notification letter that 
accompanied the April 2006 rating decision, as well as a 
September 2008 letter, informed the veteran of disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the Court outlined the notice that is necessary in a claim 
for an increased rating, holding, in essence, that the 
Secretary must notify the claimant that to substantiate such 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  The July 2005 and August 2008 letters provided the 
veteran notice that he needed to submit evidence showing that 
his service-connected disabilities had gotten worse.  A 
February 2007 statement of the case (SOC) informed him of the 
criteria used to rate his lumbar spine disorder.  Hence, the 
Board finds that a reasonable person could be expected to 
know (from the information provided by the July 2005 and 
August 2008 letters and by the February 2007 SOC) of the 
elements of (2), (3), and (4), listed above.  Notably, a June 
2007 supplemental SOC readjudicated the claim after further 
evidence was received.

The evidence shows the veteran had actual knowledge that he 
could submit evidence showing his lumbar spine disorder had 
an impact upon his employment and daily life.  Statements 
from the veteran and his representative throughout the appeal 
period have commented on how his disabilities have affected 
his employment and daily life.  

The veteran's service treatment records and pertinent private 
and VA treatment records have been secured.  The RO arranged 
for VA examinations in August 2005, August 2006, and May 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  In September 2006 correspondence, 
he indicated that he had no further evidence to submit.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

II.  Factual Background, Criteria, & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  As 
the veteran filed his increase rating claim in June 2005, 
only the revised Codes, effective from September 26, 2003, 
can be used to determine whether he is entitled to a higher 
rating.  Since the current evaluation was assigned under the 
previous rating schedule, it cannot be reduced due to changes 
in the new rating schedule.  

The criteria for rating disabilities of the spine essentially 
provide that degenerative disc disease, lumbosacral strain, 
spinal fusion, spinal stenosis are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (Code 
5242) and that intervertebral disc disease (Code 5243) is 
rated either under the General Rating Formula or based on 
Incapacitating Episodes.

Under the General Rating Formula,  a 20 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;  a 40 
percent rating is assigned when there is forward flexion of 
the thoracolumbar spine only to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine;  a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine,  and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.

At the outset the Board notes that a temporary evaluation of 
100 percent was assigned from March 15, 2005 to September 30, 
2005 based on surgical treatment on the lumbar spine 
necessitating convalescence and that rating period is not 
before the Board.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

Private medical records, including treatment records from Dr. 
J. E. W. from 1994 to 2005 showed treatment and a diagnosis 
of intervertebral disc degeneration and displacement with 
nerve root compression, herniated nucleus pulposus, and 
stenosis.  The veteran underwent a bilateral lumbar 
laminectomy of L2-3; L3-4 with bilateral foraminotomy of L2, 
L3, and L4; and bilateral discectomy and fusion in March 
2005.  There was no evidence of any complications during or 
after the surgery.  

North Texas VA Health Care System treatment records dated 
from 1994 to December 2006, showed treatment for low back 
pain and degenerative disc disease with degenerative joint 
disease.  The records showed that the veteran participated in 
physical therapy for his lumbar spine disorder.  A December 
2006 record noted that he had exacerbated low back pain and 
was hospitalized for chest pain.  He had to lie on an 
emergency room bed for 48 hours pending an evaluation.  He 
was discharged with a diagnosis of exacerbation of chronic 
low back pain status post spinal fusion for degenerative disc 
disease of the lumbar spine and a history of coronary artery 
disease with recent angina.  

A September 2004 MRI from Monticello Diagnostic Imaging 
showed minimal disc bulge without frank neural encroachment 
at L1-2; large diffuse disc bulge at L2-3; diffuse disc bulge 
and moderate central stenosis L3-4; severe degenerative disc 
disease and mild disc bulge and mild facet arthropathy at L4-
5; and bilateral facet arthropathy at L5-S1.

August 2005 VA examination noted that the veteran underwent 
an extensive back operation in March 2005.  The preoperative 
diagnosis was intervertebral disc degeneration and 
displacement at L2-4 and L3-4 with nerve root compression and 
cauda equine compression.  The post operative diagnosis was 
the same, plus acquired instability.  It was noted that at 
the time of the VA examination, he was wearing a corset type 
wrap like a girdle that he wore 24 hours of the day, except 
while bathing.  It was not removed for the examination.  In 
addition, he had a rigid additional external support with 
belts in the back and a plastic bubble in the front to 
maintain stability and encourage appropriate fusion.  The 
examiner noted that the veteran was convalescent after major 
back surgery designed and executed with the idea of attaining 
excellent fusion in the lumbar spine to overcome the ongoing 
problems from multilevel joint disease and degenerative joint 
disease.  The examiner found that it was too early at this 
time to try to do a more extensive examination.  It was noted 
that the veteran left the workforce in 1992, completely.  He 
left the post office work in 1988 and did various jobs, 
including security for two years from 1990 to 1992.  

On August 2006 VA examination, the veteran reported that his 
low back pain was not much better since his March 2005 
surgery.  He reported that he no longer used a brace or 
support, but used a cane to "lean on."  He reported chronic 
low back pain everyday that was not constant.  Occasionally, 
the pain would shoot down the right leg into the right foot.  
He indicated that the pain interfered with his daily 
activities, especially with lying down, sitting, bending, or 
stooping.  He had zero incapacitating episodes in the past 
year.  He denied any urinary or fecal incontinency.  Physical 
examination revealed that his deep tendon reflexes were 
absent to decreased in both knees and in both Achilles.  He 
had a negative foot drop bilaterally.  There was good 
pinprick sensation and good strength to both lower 
extremities.  There was tenderness in the left sacroiliac 
notch area.  His heel and toe walk was normal.  Range of 
motion studies revealed that pain was located in the left 
lower back area near the left sacroiliac notch.  Forward 
flexion was 0 to 70 degrees with pain at 70 degrees, minus 20 
degrees secondary to pain.  Extension was 0 to 10 degrees 
with pain at 10 degrees, minus 20 degrees secondary to pain.  
Left and right lateral flexion was 0 to 20 degrees, minus 20 
degrees secondary to pain.  Left and right lateral rotation 
was from 0 to 35 degrees with pain in the same area.  None of 
the ranges of motion seemed to aggravate the lumbar spine 
area.  Active range of motion did not produce any weakness, 
fatigue, or incoordination.  He had a normal gait.  The 
diagnosis was status post lumbar spine surgery for numerous 
complaints.    

On May 2007 VA examination it was noted that the claims file 
was reviewed.  A reported history noted that in March 2005, 
the veteran underwent a three level fusion and now walked 
with a limp.  The veteran reported that he could not bowl, 
play golf, do push-ups, or use a "weed eater" due to pain 
in his lower back.  Occasionally, the pain would radiate into 
both buttocks in an alternating fashion.  He could not lie on 
his back without pain.  His pain could be constant.  There 
were no flare-ups.  He reported that there was no bowel or 
bladder incontinence.  He noted numbness in his left leg.  He 
used a lumbosacral arthrosis as a brace.  He did not utilize 
a cane or assistive devices.  He ambulated with a limp.  
There was no effect on his occupation as he was retired.  He 
had no incapacitating episodes in the last 12 months.  
Physical examination revealed tenderness in the paravertebral 
muscles in the lower lumbar area.  There was no spasm.  
Forward flexion was 0 to 65 degrees with pain, extension was 
0 to 5 degrees with pain, and right and left lateral rotation 
each were 0 to 10 degrees with less pain than with flexion 
and extension.  Right lateral flexion was 0 to 15 degrees 
without pain.  Left lateral flexion was 0 to 10 degrees with 
pain.  Straight leg raising was negative to 90 degrees in the 
sitting position bilaterally with calf pain only.  Reflexes 
were absent in the knee and ankle jerks bilaterally, even 
with reinforcement.  Sensation was decreased in the left S1 
dermatome and intact on the right.  Motor strength was 5/5 in 
all muscle groups o both lower extremities.  There were no 
additional limitations following repetitive use.  There were 
no flare-ups.  There was no effect of incoordination, 
fatigue, weakness, or lack of endurance on his spine 
function.  The diagnosis was postoperative lumbar syndrome 
due to previous surgery with current symptoms consistent with 
arachnoiditis.  

With consideration of the DeLuca factors, the Board finds 
that the veteran's lumbar spine disorder was manifested by 
forward flexion greater than 30 degrees but not greater than 
60 degrees warranting a 20 percent rating under the General 
Rating formula.  As ankylosis has never been shown, a rating 
in excess of 20 percent under the General Rating Formula is 
not warranted.  Therefore, the focus shifts to whether a 
rating in excess of 20 percent is warranted under any other 
applicable rating codes.

Under Code 5243 for intervertebral disc syndrome, a 40 
percent rating was warranted for incapacitating episodes that 
had a total duration of at least four weeks but less than six 
weeks during the past 12 months. On August 2006 and May 2007 
VA examinations, the examiner specifically noted that the 
veteran did not have any incapacitating episodes in the past 
12 months.  Although a December 2006 VA record showed that 
the veteran laid on an emergency room bed for 48 hours 
partially due to exacerbated low back pain, this time frame 
still falls far short of the minimum of four weeks of 
incapacitating episodes required to warrant a higher 40 
percent rating.  Here, the medical evidence does not show 
that he was prescribed bed rest by a physician and treated by 
a physician for at least four weeks due to an incapacitating 
episode.  Note 1 following Code 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently he does not qualify for a higher 
than 20 percent (i.e. 40 percent) rating for incapacitating 
episodes under Code 5243.

In summary, a 20 percent rating is warranted for the 
veteran's lumbar spine disorder under the General Rating 
Formula.  In deciding the veteran's increased evaluation 
claim, the Board has considered the determination in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The Board 
finds that the currently-assigned rating has been consistent 
throughout the appeal period (with the exception of the 
convalescence period following March 2005 surgery for which a 
100 percent rating has been assigned).  Thus, no separate 
periods of different ratings are in order.  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder. 38 
C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's lumbar spine disorder.  
There is no objective evidence of any unusual or exceptional 
circumstances that would cause marked interference with 
employment or that have caused frequent periods of 
hospitalization related to the disabilities that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder is denied




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


